DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,349,733 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puurunen et al (US PUB 2009/0291422) in view of WO 2009/066891.  See paragraphs 0027 (3-axis accelerometer), 0034 (wireless communication), 0036 (the “teaching mode” akin to the calibration (eg, claim 21, lines 5-6)in which the user may customize the readings in memory based on their own use by storing the data from the sensor in the memory), 0039 (toothbrush motor), 0048 (the base/battery charger) and 0049 (the wireless “Bluetooth” communication means).  An accelerometer is by its very nature provided to detect motion or movement and in the known application in a toothbrush .
Response to Arguments
Applicant's arguments filed 4 June 2021 have been fully considered but they are not persuasive. Applicant presents essentially two arguments.  The first pertains to the controller detecting at least in part based on the (motion data) of the sensor that a brushing session has been initiated.  The sensor, being an accelerometer (which purpose is to determine movement of the brush as it is used or manipulated by the user), would determine that a brushing session has begun simply based on the fact that the movement detected thereby would be a direct result of the brushing session beginning.  Second, many toothbrushes of late have been provided with various .       
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.